      Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 CLEAN PRO CARPET & UPHOLSTERY, * CIVIL ACTION NO. 20-1550
 INC., ET AL.                        *
                                     * SECTION: “G”(1)
 VERSUS                              *
                                     * JUDGE NANNETTE JOLIVETTE BROWN
 UPPER PONTALBA OF OLD METAIRIE *
 CONDOMINIUM ASSOCIATION, INC.       * MAGISTRATE JUDGE
                                     * JANIS VAN MEERVELD
 *********************************** *
                            ORDER AND REASONS

       Before the Court are (1) the Motion to Quash Subpoena Duces Tecum Issued to Young &

Associates, Inc. (“Y&A”) filed by Indian Harbor Insurance Company, QBE Specialty Insurance

Company, Steadfast Insurance Company, General Security Indemnity Company, United Specialty

Insurance Company, Safety Specialty Insurance Company, Old Republic Union Insurance

Company (collectively “Insurers”) and Cramer Johnson Wiggins & Associates, Inc. (“CJW” and

with Insurers, the “Defendants”) (Rec. Doc. 27); (2) the Defendants’ Motion to Quash Subpoena

Duces Tecum Issued to Sedgwick Claims Management Services, Inc. (“Sedgwick”) (Rec. Doc.

74); and (3) the Motion to Compel Sedgwick to Produce Documents filed by Clean Pro Carpet &

Upholstery, Inc. (“Clean Pro”) (Rec. Doc. 80). For the following reasons, the Motions to Quash

(Rec. Docs. 27, 74) are DENIED and the Motion to Compel (Rec. Doc. 80) is GRANTED.

                                          Background

       This lawsuit arises out of a February 2, 2019, fire at the Upper Pontalba of Old Metairie

Condominium buildings (“Upper Pontalba”) that damaged or destroyed over 30 condo units and

common areas within the building. The Upper Pontalba Condominium Associate (“UPCA”)

contracted Clean Pro to provide labor, equipment, and materials for fire mitigation services. UPCA

made a claim against the Insurers for coverage. The Insurers hired CJW as third-party



                                                1
      Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 2 of 11




administrator to handle claims processing. And CJW hired Y&A and Sedgwick. According to

Clean Pro, Y&A and Sedgwick were hired to serve as on-site consultants to assist with the

inspection and preparation of the scope and costs of repairs for the fire, smoke, and water damages.

Defendants say Y&A and Sedgwick were retained “[g]iven some of the potential concerns

regarding the excessiveness of the initial invoices from Clean Pro.” (Rec. Doc. 27-1, at 2; Rec.

Doc. 74-1, at 2). It is not clear the exact date Y&A and Sedgwick were retained. However, the

Y&A privilege log contains documents dated as early as February 6, 2019, and Eric Lewis of

Sedgwick appears on some of the February 6, 2019, emails. The Insurers do not appear to dispute

that Y&A and Sedgwick were retained on or about February 6, 2019, just four days after the fire.

       Clean Pro submitted its first invoice for payment on February 18, 2019, and its sixth and

final invoice on April 19, 2019. In April 2019, the Insurers approved payment of Clean Pro’s first

three invoices and issued funds to the UPCA, which paid Clean Pro. But on May 20, 2019, CJW

notified UPCA that there might not be coverage, in part, for the Clean Pro invoices. CJW requested

additional documents to complete its investigation of Clean Pro’s claim. Partial payment on the

invoices was made on August 1, 2019. Clean Pro first learned the Insurers and CJW had retained

counsel on August 29, 2019. Clean Pro filed this lawsuit seeking payment on its outstanding

invoices in state court on February 3, 2020. The matter was removed to this Court on May 27,

2020. Trial has not yet been set.

       In the course of discovery, Clean Pro served subpoenas for documents on Y&A and

Sedgwick seeking (a) a complete copy of any and all auditing/claims/adjustment files regarding

Clean Pro’s work as a result of the Upper Pontalba fire on February 2, 2019 and (2) all written or

electronic correspondence, memorandums, estimates, and/or reports exchanged between the

applicable consultant, CJW, and/or any insurers identified in the relevant All Risks Limited policy.



                                                 2
       Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 3 of 11




The Defendants have filed motions to quash the subpoenas, 1 arguing that the records requested are

protected by the work-product doctrine. They submit that Sedgwick and Y&A were hired because

they believed Clean Pro’s invoices were excessive and that a conflict would arise. Because

Sedgwick and Y&A were retained to provide investigation services, Insurers argue that Sedgwick

and Y&A’s entire files are subject to the work product doctrine. They have produced

approximately 19,000 pages of documents from the Y&A file, approximately 1,000 pages of

Sedgwick’s file, and a privilege log for each file. No emails, reports, or analyses were produced.

        Clean Pro opposes the motions to quash and has also filed a motion to compel as to the

Sedgwick subpoena. 2 It argues that communications with unrelated parties and documents

provided the Defendants’ expert are not protected by the work product doctrine. It argues that the

Defendants have not established that the documents withheld were prepared in anticipation of

litigation. It argues further that the Defendants’ blanket claim of privilege is without merit because

the investigation and evaluation of claims for insurance is part of the regular and ordinary business

of insurance companies. It submits that the Defendants retained Sedgwick and Y&A soon after the

fire and before any invoices were submitted. Many of the documents were created while Clean

Pro’s invoices were being paid in full. Thus, it insists, litigation was not anticipated. Clean Pro

also argues that, even if the work product doctrine did apply, it is entitled to discover the documents

because it has a substantial need for the materials and cannot obtain their substantial equivalent by

other means.




1
  When the first motion to quash (as to the Y&A subpoena) was filed, the Court ordered Clean Pro and the Insurers to
meet and confer and discuss the issues raised. (Rec. Doc. 29). The Insurers agreed to allow production of some
documents and they agreed to produce a privilege log for documents being withheld. (Rec. Doc. 63). The improper
service issued was also resolved by the issuance and service of a new subpoena. Id. The submission date on the motion
to quash was continued so that Clean Pro could review the response. Finding the response inadequate, Clean Pro filed
an opposition memorandum. The motion to quash the Sedgwick subpoena followed thereafter.
2
  No opposition memorandum has been filed.

                                                         3
      Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 4 of 11




       In reply to the Motion to Quash the Y&A subpoena, the Defendants also argue that by

producing some documents and a privilege log, the Motion to Quash is now moot and Clean Pro’s

privilege arguments must be addressed via a new motion. They add that they should be allowed an

additional opportunity to establish the applicability of the work-product doctrine because they have

withheld 50,000 pages and need more time to provide a more thorough privilege log.

                                         Law and Analysis

   1. Work Product Doctrine Generally

       The work-product doctrine protects from discovery documents and tangible things

“prepared by an attorney ‘acting for his client in anticipation of litigation.’” United States v.

Nobles, 422 U.S. 225, 238 (1975) (quoting Hickman v. Taylor, 329 U.S. 495, 508 (1947)). As

Codified at Federal Rule of Civil Procedure 26(b)(3), the work-product doctrine extends to

materials prepared by the party itself and representatives other than attorneys, but the requirement

that protected materials be prepared in anticipation of litigation remains. If the party resisting

discovery establishes that the materials are work product, the party seeking discovery can only

obtain the documents if they are relevant and proportional to the needs of the case and “it

has substantial need for the materials to prepare its case and that it cannot, without undue hardship,

obtain the substantial equivalent of the materials by other means.” Fed. R. Civ. Proc. 26(b)(3)(A);

see Lassere v. Carroll, No. CIV.A. 13-5430, 2014 WL 7139138, at *4 (E.D. La. Dec. 15, 2014).

       “At its core, the work-product doctrine shelters the mental processes of the attorney,

providing a privileged area within which he can analyze and prepare his client's case.” United

States v. Campos, 20 F.3d 1171 (5th Cir. 1994) (quoting Nobles, 422 U.S. at 238) (alteration

omitted). Thus, even when a party shows it has substantial need for the materials, the court “must

protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of a



                                                  4
      Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 5 of 11




party's attorney or other representative concerning the litigation.” Fed. R. Civ. Proc. 26(b)(3)(B).

Such materials are known as “opinion work product.” “The burden of establishing that a document

is work product is on the party who asserts the claim, but the burden of showing that the materials

that constitute work product should nonetheless be disclosed is on the party who seeks their

production.” Hodges, Grant & Kaufmann v. U.S. Gov't, Dep't of the Treasury, I.R.S., 768 F.2d

719, 721 (5th Cir. 1985)

   2. Insurance Claims Files

       Because only documents prepared in anticipation of litigation are protected by the work-

product doctrine, “[m]aterials assembled in the ordinary course of business,” are excluded from

work product materials. El Paso, 682 F.2d at 542 (quoting Proposed Amendments to the Federal

Rules of Civil Procedure Relating to Discovery, 48 F.R.D. 487, 501 (1969, 1970) (alteration in

original). But the work product “privilege can apply where litigation is not imminent, ‘as long as

the primary motivating purpose behind the creation of the document was to aid in possible

future litigation.’” In re Kaiser Aluminum & Chem. Co., 214 F.3d 586, 593 (5th Cir. 2000)

(quoting United States v. El Paso Co., 682 F.2d 530, 542 (5th Cir. 1982)).

       Factors that courts rely on to determine the primary motivation for the creation of
       a document include the retention of counsel and his involvement in the generation
       of the document and whether it was a routine practice to prepare that type of
       document or whether the document was instead prepared in response to a particular
       circumstance. If the document would have been created regardless of whether
       litigation was also expected to ensue, the document is deemed to be created in the
       ordinary course of business and not in anticipation of litigation.

Piatkowski v. Abdon Callais Offshore, L.L.C., No. CIV.A.99-3759, 2000 WL 1145825, at *2

(E.D. La. Aug. 11, 2000) (footnotes omitted).

        An insurance company is “in the business of conducting, investigating and evaluating

claims against its policies,” so determining whether claims investigation and claims adjustment



                                                 5
      Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 6 of 11




documents are discoverable requires a fact specific inquiry. Kansas City S. Ry. Co. v. Nichols

Const. Co., No. CIVA 05-1182, 2007 WL 2461014, at *4 (E.D. La. Aug. 27, 2007); see Schenck

v. State Farm Mut. Auto. Ins. Co., No. CV 11-2598, 2012 WL 13001032, at *4 (E.D. La. June 15,

2012) (quoting Jones v. Secord, No. CIV.A. 11-91101-PBS, 2011 WL 2456097, at *3 (D. Mass.

June 15, 2011)) (“Coverage investigations by insurance companies are not per se conducted in

anticipation of litigation, and a determination as to whether documents generated during such

investigations were prepared in anticipation of litigation, as opposed to in the ordinary course of

business, should be made on a case-by-case basis.”). “To show that a document was prepared in

anticipation of litigation, courts have required that the insurer point to a ‘critical factor that made

it anticipate litigation . . . and offer specific facts demonstrating that the critical factor did indeed

make the insurer deal with the insured in a different way.’” Kansas City, 2007 WL 2461014, at *4

(Stout v. Illinois Farmers Ins. Co., 852 F. Supp. 704, 707 (S.D. Ind. 1994)).

        In Kansas City, for example, the court found that communications between the insurance

company and its claims adjuster were protected by the work product doctrine because the accident

was so serious and the damages so significant, that litigation would have been anticipated from the

day of the accident. 2007 WL 2461014, at *6. But in Schenk, the court found that the majority of

documents withheld by the insurance company defending a car accident personal injury claim by

its insured were not protected. 2012 WL 13001032, at *5. The court had reviewed the documents

in camera and determined that the insurance company had not retained counsel until after receiving

a copy of the lawsuit, that there was no evidence that in house counsel was involved during two

years of pre-suit claims handling, and there was no specific mention of any anticipated litigation.

Id.




                                                   6
       Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 7 of 11




    3. Y&A Documents 3

         The Court finds that as to the majority of the documents on the Y&A privilege log, the

Defendants have failed to establish that they were prepared in anticipation of litigation. The

privilege log makes clear that Y&A was involved as early as February 6, 2019. This was long

before Clean Pro submitted any invoices. Thus, the Defendants’ argument that Y&A was retained

because of concerns regarding the excessiveness of Clean Pro’s invoices is not supported. During

the entire period that Clean Pro’s invoices were being paid in full, there is no basis from which to

conclude that the Defendants anticipated litigation. Even when Clean Pro was notified on May 20,

2019, that there might not be coverage for parts of its invoices, the Defendants have offered no

reason why litigation was anticipated. Reviewing and sometimes denying part of a claim is part of

the ordinary course of business of an insurance company, and should not be seen as an automatic

trigger to anticipate litigation, as one might expect with, for example, an anticipated coverage

denial. For example, in Dunn v. State Farm Fire & Cas. Co., the court noted that “whenever an

insurer has a general suspicion about a claim which gives the insurer reason to believe it will deny

the claim, the insurer may anticipate litigation.” 122 F.R.D. 507, 510 (N.D. Miss. 1988). In that

case, the day after the fire, the insured confessed to setting fire to his own house. Id. The insurer

found out about the confession a week later and hired counsel within the next week. Id. The court

found that although counsel is sometimes retained in the ordinary course of business to determine

whether to deny a claim, because of the confession, the insurers anticipated litigation when they

hired counsel. Id. Here, there is no evidence that the Insurers suspected fraud. The first objective




3
  The Court rejects the Defendants’ suggestion that the motion to quash is moot because of their production of some
documents and a privilege log. The Defendants maintain their privilege objection to complying in full. They have had
the opportunity to reply to Clean Pro’s arguments. The Court will address the privilege issues now and will not require
the filing of new motions. The Court similarly rejects Defendants’ request that they be allowed another chance to
show why the documents withheld are privileged.

                                                          7
       Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 8 of 11




sign that the Defendants anticipated litigation was when they retained counsel on or about August

29, 2019. 4 There is no evidence that litigation was threatened by Clean Pro before that. There is

no evidence that Defendants’ concerns regarding Clean Pro’s invoices rose to the level that they

anticipated litigation. The Court finds that the Insurers have failed to satisfy their burden of

establishing that they anticipated litigation prior to the time they retained counsel. Accordingly,

documents and communications created before that date are not protected by the work-product

doctrine. These documents must be produced.

        Even after counsel was retained, Clean Pro cites a September 6, 2019, email from counsel

for the Insurers stating that the remainder of Clean Pro’s billing was under consideration and had

not been denied or rejected. While some documents created after the retention of counsel will have

been created in anticipation of litigation, others will still be part of the ordinary claims adjustment

process. Indeed, most of the post-August 2019 documents on the privilege log do not appear to

have any litigation related purpose. They include emails discussing equipment, sending invoices,

discussing estimates and quotes, commenting on Covid19 delays, and concerning costs to date on

flooring restoration. These documents appear to be generated in the ordinary course of adjusting

an insurance claim. Other documents, however, are protected. For example, Item 526 is an email

“re: SDT/Clean Pro lawsuit” and Item 527 is an email “re: Clean Pro lawsuit.” The Defendants

have established these are protected (one by work product and the other by attorney-client

privilege).

        Other post-retention of counsel documents may be protected by the work product doctrine,

but it is unclear. Item 487 dated August 25, 2019, was an email with “notes to self re: Clean Pro

invoices.” Item 521 is dated July 8, 2020, and is a Cost Analysis Review, and Item 512 is a Status


4
  This is the date Clean Pro received notice that the Insurers had retained counsel. The Insurers have presented no
alternative date on which they retained counsel.

                                                        8
      Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 9 of 11




Update Report. These might, or might not, relate to litigation. To the extent any of the post-counsel

documents are properly protected because their primary purpose behind their creation was the

anticipated or existing litigation, the Defendants may revise their privilege log to provide more

information to establish that the documents are entitled to protection. All others must be produced.

       There are additional documents for which the date column on the privilege log is blank.

Most of these do not appear to be related to litigation. Some, however, appear to implicate issues

with the Clean Pro invoices. Items 537 through 543, 546 through 552, and 554 through 557 are

titled some variant of “for Discussion Y&A Cost Analysis of Clean Pro revised invoice,” and

appear to be dated between March 16, 2019, and May 14, 2019. Items 544 through 545 are dated

May 15 and 16, 2019 and titled “Y&A Cost Analysis NDT.” Items 558 through Item 560 are

undated and are titled “Y&A Cost Analysis.” However, as the Court concluded above, the

Defendants have failed to demonstrate that they anticipated litigation prior to the time they retained

counsel. Analysis of invoices is part of the normal claims adjustment process. These documents

must be produced.

       Documents pertaining to unrelated matters are not relevant and need not be produced (e.g.,

items 1-13 related to a 2016 fire claim and item 531 concerning an unrelated file in North

Carolina).

       Clean Pro also argues that any documents disclosed to the Insurers’ expert, McGovern

Green are not protected by the work product doctrine. The Defendants have not addressed this

argument. To the extent there is any dispute, the Court finds that such documents are discoverable

under Rule 26(a)(2)(B)(ii). They must be produced.




                                                  9
     Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 10 of 11




   4. Sedgwick Documents

       Clean Pro first addresses communications involving third parties that are listed on the

privilege log. These documents include communications between the Insurers/CJW and UPCA,

and communications between Insurers/CJW/UPCA and the contractor hired to perform the

reconstruction project. The Defendants have not specifically addressed these communications. The

Court finds that Defendants have not established that the communications were prepared in

anticipation of litigation. They must be produced.

       As to the remainder of the Sedgwick documents, as with the Y&A documents, the Court

finds that the Insurers have failed to meet their burden of demonstrating that documents prepared

prior to the retention of counsel were prepared in anticipation of litigation. There appears to be no

dispute that Sedgwick was retained in the days immediately following the fire, long before any

Clean Pro invoices had been submitted. There is no factual support for the Defendants’ argument

that Sedgwick was retained because of concerns about Clean Pro’s excessive early invoices. Even

as the Insurers began to withhold payment, they have not shown why they anticipated litigation.

The adjustment of claims, including rejecting parts of invoices, is part of the normal claims

adjustment process. Once the Insurers retained counsel, they anticipated litigation. But as

discussed above, that does not mean that every document created thereafter is privileged.

Documents that are part of the ordinary claims adjustment process remain discoverable because

their primary purpose is not anticipation of litigation.

       Unlike the Y&A privilege log, though, the Sedgwick log contains only documents dated

after the retention of counsel in August 2019. Some of these are clearly related to litigation, like

the 8/26/2020 email “regarding litigation” and the 8/27/20 email regarding “proposed settlement.”

They are protected from disclosure. But the vast majority seem to relate to “adjustment of claims”



                                                  10
     Case 2:20-cv-01550-NJB-JVM Document 89 Filed 12/08/20 Page 11 of 11




or “Cost Analysis.” The Defendants have not established that they were created in anticipation of

litigation. To the extent any of the post-counsel documents are properly protected because the

primary purpose behind their creation was the anticipated or existing litigation, the Defendants

may revise their privilege log to provide more information to prove that this is so.

                                            Conclusion

       For the foregoing reasons, the Court finds that the Insurers have failed to meet their burden

of establishing that Y&A and Sedgwick documents created prior to the retention of counsel in

August 2019 were created in anticipation of litigation. All documents created prior to that date

must be produced within 30 days. Even as to documents created after counsel was retained, the

Insurers have failed to establish that all documents are protected. Defendants will be allowed to

withhold post-counsel documents, but only if they were created in anticipation of litigation and

not in the ordinary course of adjusting claims. They shall prepare a revised privilege log for such

documents with additional information and produce it to Clean Pro within 30 days. If Clean Pro

disputes the privileged nature of such documents, the parties shall meet and confer and, if

necessary, new motions may be filed. Accordingly, the Insurers’ Motions to Quash are DENIED

and Clean Pro’s Motion to Compel is GRANTED.



       New Orleans, Louisiana, this ____ day of December, 2020.



                                                         Janis van Meerveld
                                                     United States Magistrate Judge




                                                11
